DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “a plurality of LDPS controllers for managing the plurality of LDPSs”, “a master LDPS controller (for each LDPS)” and “at least one LDPS controller (being a master LDPS controller of two LDPSs)” as in claims 20 and 33, “the master LDPS controller (for the particular LDPS)” that distributes the generated data to “the first MFE controller” and “the second MFE controller” as in claim 25, “at least one master LDPS controller” and “a different LDPS controller as a backup master LDPS controller” as in claims 29 & 36, and “a master LDPS controller” and “an LDPS controller that is not a master of the particular LDPS” as in claims 31 & 32,  “at least one master MFE controller” and “a different MFE controller as a backup master MFE controller” as in claim 37,  “a master MFE controller of a particular MFE”  and “an MFE controller that is not a master of the particular MFE” as in claim 38, and “a particular MFE controller that is not the master MFE controller for a particular MFE” as in claim 39, all must be shown as a whole or the feature(s) canceled from the claim(s). No new matter should be entered. 
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
 	The claimed subject matter of “a plurality of LDPS controllers for managing the plurality of LDPSs”, “a master LDPS controller (for each LDPS)” and “at least one LDPS controller (being a master LDPS controller of two LDPSs)” as in claims 20 & 33, “the master LDPS controller (for the particular LDPS)” that distributes the generated data to “the first MFE controller” and “the second MFE controller” as in claim 25, “at least one master MFE controller is also a master LDPS controller” as in claims 26 & 34, “at least one master LDPS controller” and “a different LDPS controller as a backup master LDPS controller” as in claims 29 & 36, and “a master LDPS controller” and “an LDPS controller that is not a master of the particular LDPS” as in claims 31 & 32,  “at least one master MFE controller” and “a different MFE controller as a backup master MFE controller” as in claim 37,  “a master MFE controller of a particular MFE”  claim 38, and “a particular MFE controller that is not the master MFE controller for a particular MFE” as in claim 39, each does not have support of proper antecedent basis from the original specification.  To be more specific, the specification only discloses that “a controller instance 1310 is designated as a portion of the network information base (NIB) and the other controller instance 1305 as a master of a switching element or vice versa” (see page 44, line 20 to page 45, line 13).  That is, only the terms of “a first controller instance being a master for NIB records relating to one group of LDPS sets”, “a second controller instance being a master for NIB records relating to another group of LDPS sets” and “NIB master controller” can be found in the original disclosure, which are significantly different from the terms of “a plurality of LDPS controllers”, “a master LDPS master controller” and “a backup master LDPS master controller” that are newly introduced.	
Claim Rejections - 35 USC § 112
Claims 20-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	The claimed features of “a plurality of LDPS controllers for managing the plurality of LDPSs”, “a master LDPS controller (for each LDPS)” and “at least one LDPS controller (being a master LDPS controller of two LDPSs)” as in claims 20 & 33, “the master LDPS controller (for the particular LDPS)” that distributes the generated data to “the first MFE controller” and “the second MFE controller” as in claim 25, “at least one master MFE controller is also a master LDPS controller” as in claims 26 & 34, “at least one master LDPS controller” and “a different 
 	  To be more specific, according to the original disclosure, page 12, lines 11-18, which states “To distribute the workload and to avoid conflicting operations from different controller instances, the distributed control system of some embodiments designates one controller instance within the system as the master of any particular NIB portion (e.g., as the master of a logical datapath set) and one controller instance within the system as the master of any given switching element.  Even with one master controller, a different controller instance can request changes to different NIB portions and/or to different switching elements controlled by the master.  If allowed, the master instance then effectuates this change and writes to the desired NIB portion and/or switching element. Otherwise, the master rejects the request.”  Page 43, line 9 to page 45, line 24, which described FIG. 13, wherein there are only two controllers or controller instances (i.e. 1305 & 1310) for controlling three switching elements (S1, S2 and S3), for two different users (A and B), through two control applications 1315 and 1320, the two users specify two different sets of logical datapaths 1325 and 1330, which are translated into numerous records that are identically stored in two NIBs 1355 and 1360 of the two controller instances 1305 and 1310 by NOS instances 1345 and 1350 of the controllers (see page 43, lines 10-15).  Furthermore, the designation of the masters are for switching elements and NIB records, providing a controller or controller instance 1310 is designated as a master of a portion of the NIB and the other controller or controller instance 1305 as a master of a switching element or vice versa (see page 44, line 20 to page 45, line 13).  Page 68, line 26 to page 69, line 8, which states “By allowing rights to be specified for accessing and/or modifying NIB records, the CM 2500 allows the control system 2100 to partition management of logical datapath sets (also referred to as serialized management of logical datapath sets).  Each logical datapath set includes one or more logical datapaths that are specified for a single user of the control system.  Partitioning management of the logical datapath sets involves specifying for each particular logical datapath set only one controller instance as the instance responsible for changing NIB records associated with that particular logical datapath set.  For instance, when the control system uses three switching elements to specify five logical datapath sets for five different users with two different controller instances, one controller instance can be the master for NIB records relating to two of the logical datapath sets while the other controller instance can be the master for the NIB records for the other three logical datapath sets.  Portioning management of logical datapath sets ensures that conflicting values for the same logical datapath sets are not written to the NIB by two different controller instances, and thereby alleviates the applications running on top of the NOS from guarding against the writing of such conflicting values.”  
 	There is nowhere in the original disclosure described the claimed features of “a plurality of LDPS controllers for managing the plurality of LDPSs”, “a master LDPS controller (for each LDPS)” and “at least one LDPS controller (being a master LDPS controller of two LDPSs)” as in claims 20 & 33, “the master LDPS controller (for the particular LDPS)” that distributes the generated data to “the first MFE controller” and “the second MFE controller” as in claim 25, “at 
 	To be more specific, only the terms of “a first controller instance being a master for NIB records relating to one group of LDPS sets”, “a second controller instance being a master for NIB records relating to another group of LDPS sets” and “NIB master controller” can be found in the original disclosure, which are significantly different from the terms of “a plurality of LDPS controllers”, “a master LDPS master controller” and “a backup master LDPS master controller”, ….. etc. that are newly introduced.  
 	Therefore, claims 20-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	In claim 20, it is confusing and ambiguous for reciting “a plurality of MFE controllers”, “a plurality of master MFE controllers” (i.e. each MFE has a master MFE controller), “a plurality of LDPS controllers, and “a plurality of master LDPS controllers” (i.e. each LDPS has a master 
 	In claim 21, line 2, it is unclear as to what “a specification of an LDPS” is referring to or consisted of.  It is also unclear as to how a specification of an LDPS can be physically received.
 	In claim 25, it is unclear as to how the master LDPS controller can distribute data to two different MFE controllers since there are only two “controllers” in maximum that are allowed according to the drawings and original disclosure.  How can one controller distribute data to itself and the other controller?
 	In claim 26, lines 1-2, it is confusing and ambiguous for reciting “at least one master MFE controller is also a master LDPS controller” since the functions performed by each type of controllers are distinct and not interchangeable.
 	In claim 27, lines 1-2, it is unclear as to what “a conceptual abstraction of a physical switch” that defines a logical switching element (LSE) is referring to.
 	Claims 22-24, 28-32 are rejected for depending on claim 20.
 	Claims 33-35 are rejected for substantially identical reasons as claims 20, 26 and 27,  respectively.
 	Claims 36-39 are rejected for depending on claim 33.
In view of the previous and newly raised issues of objections to the drawing and specification, and rejections under 35 U.S.C. 112(a) & 112(b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs, previous 103 rejections have been temporarily withdrawn.  However, the 
Response to Arguments
Applicant's arguments filed April 19, 2021 have been fully considered but they are not persuasive.  
 	In the remarks:
 	I. Regarding the objections to the drawings and specification, the applicant merely stated that the objections to the drawings and specification are incorrect, and all of the limitations and features of the claims are fully supported by the drawings and specification as described in the Appeal Brief filed September 02, 2020.  Therefore, these objections should be withdrawn.  The examiner respectfully disagrees and will answer the arguments in the Examiner’s Answer accordingly.
 	II. Regarding the rejection under 35 U.S.C. § 1 12(a) for failing to comply with the written description requirement, the applicant again referred to the Appeal Brief filed September 02, 2020.  The examiner again respectfully disagrees and will answer the arguments in the Examiner’s Answer accordingly.
	III. Regarding the rejection under 35 U.S.C. §112(b) for failing to particular point out and distinctly claim the subject matter, the applicant continuously referred to the Appeal Brief filed September 02, 2020.  The examiner again respectfully disagrees and will answer the arguments in the Examiner’s Answer accordingly.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465